         Case 1:21-cv-02529-JPO Document 10 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JULIO H. RODRIGUEZ,
                               Plaintiff,
                                                                  21-CV-2529 (JPO)
                     -v-
                                                                        ORDER
 MORAN AUTOMOTIVE AND
 TOWING, INC., et al.,
                       Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff Julio H. Rodriguez brings this action against Moran Automotive and Towing,

Inc., and Timothy H. Wilson, alleging he was injured in a car accident due to defendants’

negligence.

       This action was filed on March 30, 2021 (Dkt. No. 3). Plaintiff then filed an amended

complaint on April 9, 2021. (Dkt. No. 8). The docket reflects that Rodriguez has not served the

defendants with the complaint. On July 13, 2019, the Court directed Plaintiff to advise the Court

in writing why he has failed to serve the summons and complaint on the defendants, or, if the

defendants have been served, when and in what manner such service was made. (Dkt. No. 9).

The Court warned Plaintiff that if no written communication was received by July 27, 2021, the

Court would dismiss the case. The Court has not received any such communication.

       Rule 4(m) of the Federal Rules of Civil Procedure requires a defendant to be served with

the summons and complaint within 90 days after the complaint is filed. Rule 4(m) requires that

“[i]f a defendant is not served within 90 days after the complaint is filed, the court—on motion

or on its own after notice to the plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m).
          Case 1:21-cv-02529-JPO Document 10 Filed 08/02/21 Page 2 of 2




        Accordingly, in light of Plaintiff’s failure to serve the defendants and to respond to this

Court’s Order, this case is DISMISSED without prejudice. The Clerk is directed to close the

case.

        Plaintiff is directed to serve a copy of this order by mail on the defendant.

        SO ORDERED.

Dated: August 2, 2021
       New York, New York
                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
